IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                    :
                                      :        ID No. 1607007865
             v.                       :        In and For Kent County
                                      :
KEVIN WALKER,                         :
                                      :
             Defendant.               :


                                  OPINION


                          Submitted: January 5, 2018
                          Decided: February 21, 2018




Gregory R. Babowal, Esquire, DEPARTMENT OF JUSTICE, Dover, Delaware, for
the State.

Stephanie H. Blaisdell, Esquire, OFFICE OF THE PUBLIC DEFENDER, Dover,
Delaware, for the Defendant.




Clark, J.
      Prior to Defendant Kevin Walker’s (hereinafter “Mr. Walker’s”) criminal

trial, the Superior Court granted Mr. Walker’s motion to suppress evidence seized

from an illegal search. That Order applied to his criminal trial. The search at issue

was based on an administrative warrant authorized because of Mr. Walker’s status

as a probationer and initiated by Mr. Walker’s probation officer. Mr. Walker now

moves the Court to exclude the same evidence from his violation of probation

hearing.

      The Delaware Supreme Court has not addressed whether the exclusionary rule

applies to violation of probation hearings. Furthermore, no Delaware court has

issued a written decision regarding its applicability in the context of when a

probation officer executes an improperly issued administrative warrant. For the

reasons outlined herein, the exclusionary rule does not apply in violation of

probation proceedings, even when the illegal search was a result of an administrative

warrant issued and executed by probation officials. Accordingly, Mr. Walker’s

motion to suppress is DENIED.

                    I.     Factual and Procedural Background

      Mr. Walker began probation on May 10, 2017 as a result of a felony driving

under the influence conviction. On June 5, 2017, Delaware probation officers

conducted a pre-approved administrative search of Mr. Walker’s residence, based

upon a tip by a past proven reliable informant that Mr. Walker possessed heroin that


                                          2
he planned to distribute. The administrative warrant was authorized pursuant to 11

Del C. § 4321(d), which permits probation officers to conduct searches of

individuals on probation provided the search is authorized “in accordance with

Department procedures.” The Department of Correction promulgated Probation and

Parole Procedure 7.19 that lists requirements for issuing an administrative warrant

to search the property of probationers. 1

      As a result of this search, probation officers discovered 252 bags of heroin in

Mr. Walker’s bedroom along with other drug paraphernalia. The officers also

recovered a locked safe and took it to Delaware State Police Troop 3. After forcing

the safe open, they discovered a loaded handgun, five doses of a narcotic pain killer,

and approximately five grams of marijuana. When law enforcement processed Mr.

Walker at Sussex Correctional Institution, they also discovered a log of heroin

concealed in his rectum.

      After a suppression hearing, a separate judicial officer of this Court held that

the probation officers’ reliance on a tip involving Mr. Walker did not comply with

Probation and Parole Procedure 7.19. Accordingly, the Court granted Mr. Walker’s

motion to the suppress the seized evidence from his upcoming criminal trial. The

Court held that the tip did not substantially comply with that procedure because the



1
  See Culver v. State, 956 A.2d 5, 10 (Del. 2008) (discussing Procedure 7.19 and its four
requirements).
                                            3
probation officers failed to follow their agency’s requirement to corroborate the tip

and to investigate the informant’s motives. Because substantial compliance with

probation procedures is required under 11 Del. C. § 4321, that Court held that

allowing the State to introduce evidence at trial would render regulations

promulgated under it meaningless.

      Though the suppression order resulted in the dismissal of the underlying

criminal action, the State seeks separately to prove that Mr. Walker’s criminal

conduct violated conditions of his probation. Mr. Walker argues that the finding in

the criminal proceeding collaterally applies to his probation revocation hearing

because it is based on the same conduct. He accordingly moves this Court to exclude

the illegally obtained evidence from consideration at his violation of probation

hearing.

      For purposes of judicial economy, the Court heard argument regarding the

suppression issue, reserved decision, and then conducted a contested violation of

probation hearing. At the conclusion of the hearing, Mr. Walker acknowledged that

he would appropriately be held in violation if the evidence is not suppressed. The

State likewise agreed that without the evidence that is the subject of the motion, it

did not meet its burden of proving a violation of probation at the hearing.




                                          4
                                        II.    Discussion

       The Delaware Supreme Court has declined to decide whether the exclusionary

rule applies to violation of probation hearings. 2 However, the Superior Court has

twice held that the exclusionary rule does not apply to suppress illegally obtained

evidence in violation of probation hearings.3

       In State v. Kinard, the Superior Court held as a matter of first written

impression, that evidence suppressed from use at trial should not be suppressed from

use at a violation of probation hearing. 4 The Kinard court based its holding primarily

on Pennsylvania Board of Probation & Parole v. Scott,5 where the United States

Supreme Court held that the exclusionary rule did not apply in Pennsylvania parole

revocation hearings. 6 In Kinard, the court applied the balancing test articulated by

the United States Supreme Court to our State’s probation revocation proceedings. 7

In doing so, it recognized the differences between parole hearings (at issue in Scott)

and probation revocation hearings. After carefully conducting the required




2
  Jenkins v. State, 8 A.3d 1147, 1155 n.41 (Del. 2010) (noting that the Delaware Supreme Court
has not addressed whether the exclusionary rule should apply to violation of probation hearings);
but cf. Burton v. State, 781 A.2d 692 (Table), 2001 WL 760842, at *1 (Del. May 24, 2001)
(holding, however, that the exclusionary rule is inapplicable in Delaware parole proceedings).
3
  State v. Kinard, 2005 WL 2373701, at *3 (Del. Super. Sept. 28, 2005); see also State v. Waters,
2007 WL 1098120, at *2 (Del. Super. April 11, 2007) (citing Kinard without further analysis and
holding that “[t]he exclusionary rule does not apply in probation revocation hearings.”).
4
  Kinard, 2005 WL 2373701, at *3.
5
  524 U.S. 357, 364 (1998).
6
  Id. at 364.
7
  Kinard, 2005 WL 2373701, at *2–4.
                                               5
balancing, it found the exclusionary rule to be inapplicable in Delaware’s probation

revocation process as well.8 Specifically, the Kinard court balanced, on one side of

the scale, its finding that the exclusionary rule precludes consideration of reliable,

probative evidence, which would impose significant costs upon the probation

process.9 Against those costs, it balanced the benefit of what its deterrent effect

would be if enforced in probation revocation hearings. 10 Of note, the illegal search

at issue in Kinard involved police conduct where the police had no knowledge of the

suspect’s probationary status. In establishing its rule, the Kinard court noted that at

the time all nine United States Circuit Courts of Appeals and the significant majority

of state courts had declined to extend the exclusionary rule to probation violation

proceedings.11

       While establishing an appropriate general rule, Kinard analyzes a different

situation than the one at hand. Namely, Kinard involved police officers that were

unaware of a defendant’s probationary status. 12 After a warrantless search, the




8
   Id. at *3.
9
   Id. at *2–3.
10
   Id.
11
   Id. at *3 (citing United States v. Armstrong, 187 F.3d 392, 393 (4th Cir. 1999); United States v.
Finney, 897 F.2d 1047, 1048 (10th Cir.1990); United States v. Bazzano, 712 F.2d 826, 830–34
(3rd Cir. 1983); United States v. Frederickson, 581 F.2d 711, 713 (8th Cir. 1978); United States v.
Winsett, 518 F.2d 51, 53–55 (9th Cir. 1975) overruled by U.S. v. Herbert, 201 F.3d 1103 (9th Cir.
2000); United States v. Farmer, 512 F.2d 160, 162–63 (6th Cir. 1975); United States v. Brown,
488 F.2d 94, 95 (5th Cir. 1973); United States v. Hill, 447 F.2d 817, 819 (7th Cir. 1971); United
States ex rel. Sperling v. Fitzpatrick, 426 F.2d 1161, 1163 (2d Cir. 1970)).
12
   Id. at *1.
                                                 6
officers discovered drugs on the defendant, which led to a subsequent search of his

home.13 It involved a criminal investigation only. Mr. Walker correctly argues that

this case is in part distinguishable from Kinard because Kinard did not involve an

administrative search that was conducted because of the defendant’s status as a

probationer. Mr. Walker also correctly recognizes that Scott created a balancing test,

which Kinard applied in declining to extend the exclusionary rule to violation of

probation hearings.14 That balancing test weighs the deterrent benefit of suppressing

evidence against the costs of hampering the enforcement of probation conditions.15

Mr. Walker seeks to distinguish Kinard by arguing that an illegal probation related

search calls for a different weighing of factors than does Kinard. Specifically, he

argues that the result of a balancing of costs versus benefits in this case favors

suppressing the evidence from his violation of probation hearing. In contrast, the

State counters that Kinard’s general rule should be applied in all violation of

probation hearings, under any circumstance.

        Prior to the start of the January 5, 2018 probation revocation hearing, the

Court heard argument regarding Mr. Walker’s motion to suppress the use of this

evidence. At argument, the Court observed that some states decline to apply the

exclusionary rule at violation of probation hearings as a general rule, but


13
   Id.
14
   Id. at *3.
15
   Id.
                                          7
nevertheless carve out an exception when the evidence was seized as a result of a

search directed at a probationer because of his probationary status. 16 As a result, the

Court invited the parties to provide written memoranda of law stating their respective

arguments regarding whether the evidence in this case should be excluded because

the search was directed at a probationer and was based on an administrative warrant

authorized because of Mr. Walker’s probationary status. The Court acknowledged

at the argument that accepting the appropriateness of Kinard’s general rule would

not necessarily be dispositive of the issue in this case. Mr. Walker and the State then

timely filed memoranda of law.

       As a threshold matter, this Court sees no reason to depart from the holding of

Kinard that the exclusionary rule does not apply to violation of probation

proceedings as a general rule. The Kinard Court persuasively and logically applied

the balancing test created by the United States Supreme Court in Scott, and,

consistent with many other courts, found the exclusionary rule to be inapplicable in

violation of probation proceedings. 17 The Court must now consider, under these

circumstances, whether an exception should be made to the general rule articulated

in Kinard. Here, the deterrent effect calculus could be different when an improperly



16
   See Aaron L. Weisman, Annotation, Admissibility in State Probation Revocation Proceedings
of Evidence Obtained Through Illegal Search and Seizure, 92 A.L.R. 6th 1 §§ 4–5 (2014)
(discussing the various approaches to this issue including the jurisdictions that employ an
exception to the general rule).
17
   Kinard, 2005 WL 2373701, at *3.
                                             8
conducted administrative search is conducted by the same probation officers that

seek to revoke a defendant’s probation.

       Kinard balanced the value of the exclusionary rule's deterrent effect against

the cost of withholding reliable information from the truth-seeking process.18 Mr.

Walker argues that, in this context, the need for deterrence weighs more heavily in

favor of exclusion because the illegal search was initiated and executed as a

probation-related matter. Accordingly, unlike in Kinard, the actors sought to be

deterred in this case align directly with the actors prosecuting the matter. This

argument recognizes that the purpose of the exclusionary rule is not to redress injury,

but to deter future unlawful police conduct.19 The Court finds that applying the rule

in violation of probation hearings would have a greater deterrent effect on the agency

charged with following proper procedures than that of a separate police agency that

is focused instead on the prosecution of criminal offenses. At a minimum, this

difference requires an independent weighing of these factors.

       The Scott decision involved an appeal of the Pennsylvania Supreme Court’s

decision that itself carved out an exception to the general rule against applying the

exclusionary rule in parole proceedings where the officer performing the search

knew that the subject was a parolee.20 The United States Supreme Court declined to


18
   Id.
19
   U.S. v. Calandra, 414 U.S. 338, 347 (U.S. 1974).
20
   Scott, 524 U.S. at 367–68.
                                               9
adopt that exception, finding that sufficient deterrence is still provided in cases

where “parole officers may act like police officers and seek to uncover evidence of

illegal activity.” 21 The Court reasoned that such parole officers are “undoubtedly

aware that any unconstitutionally seized evidence . . . could be suppressed in a

criminal trial.”22 The majority in that decision also relied on the premise that parole

officers’ relationships with parolees are “more supervisory than adversarial.” 23

       Here, when weighing the separate deterrent effect under this set of

circumstances, the result is not a fait accompli. First and foremost, the Delaware

Supreme Court has not yet directly addressed the issue even as to the general rule.24

Second, at least the State of Florida, in addressing Scott, has distinguished probation

from parole and found that the exclusionary rule applies fully in probation revocation

hearings.25 Third, notwithstanding the United State Supreme Court’s application of

the balancing test to Pennsylvania, many States still have applied an exception to

this general rule when the officers knew about the defendant’s probationary status.26




21
   Id. at 369.
22
   Id.
23
   Id. at 368.
24
   See Jenkins, 8 A.3d at 1154 n.41 (summarizing the Superior Court authority and declining to
address the issue).
25
   See State v. Scarlett, 800 So. 2d 220, 221 (Fla. 2001) (holding that the differences between
probation and parole hearings are material enough to require application of the exclusionary rule
even in light of the Scott decision).
26
    See generally Weisman, supra note 16 at §§ 4–5 (discussing the splits of authority regarding
the admissibility, in state probation revocation proceedings, of evidence obtained through illegal
searches and seizures).
                                               10
Those courts also base that exception in part on the theory that the deterrent effect

of the exclusionary rule outweighs the cost of excluding reliable evidence when

officers are aware of the defendant’s probationary status. Namely, if undeterred,

those officers learn that illegally seized evidence can be used to revoke probation. 27

       Consistent with the Scott decision’s refusal to uphold the Pennsylvania

exception requiring knowledge alone, the majority of States creating this exception

also require an assessment of the probation or police officer’s subjective intent when

conducting the search.28 This line of cases requires a finding of bad faith, lack of


27
   See, e.g., People v. Knight, 388 N.E.2d 414, 418 (Ill. 1979) (recognizing “[w]hen the police at
the moment of search know that a suspect is a probationer, they may have a significant incentive
to carry out an illegal search even though knowing that evidence would be inadmissible in any
criminal proceeding. The police have nothing to risk: If the motion to suppress in the criminal
proceedings were denied, defendant would stand convicted of a new crime; and if the motion were
granted, the defendant would still find himself behind bars due to revocation of probation. Thus,
in such circumstances, extension of the exclusionary rule to the probation revocation proceeding
may be necessary to effectuate Fourth Amendment safeguards.”); Ex parte Caffie, 516 So. 2d 831,
836 (Ala. 1987) (likewise recognizing “[u]nder certain circumstances, consideration may weigh in
favor of the extension of the exclusionary rule to probation revocation proceedings. For example,
where illegal acts of the police were directed specifically at a probationer or where they shock the
conscience, the deterrent effect that exclusion of such evidence would have outweighs the need of
the sentencing court for full and reliable information.”); State v. Davis, 375 So. 2d 69, 74 (La. 1979)
(writing that “[k]nowledge that illegally seized evidence can be used in probation revocation
proceedings might in some instances provide incentive to law enforcement officers to purposely
disregard the constitutional rights of probationers. These possibilities do not warrant general
applicability of the exclusionary rule in probation revocation hearings. Still, the court does not and
will not condone blatant violations of probationers’ constitutional rights. In appropriate cases,
where it is demonstrated that an illegal search and seizure was conducted in bad faith and was
consciously and purposely directed at a probationer with knowledge of his status as such, the court
may and should exercise its discretion to exclude and not consider evidence so obtained.”).
28
   See, e.g., People v. Stewart, 610 N.E.2d 197, 206 (Ill. App. Ct. 1993) (requiring a nexus between
an officer’s knowledge of the defendant’s probationary status and the illegal action directed toward
the probationer before applying the exclusionary rule to revocation probation proceedings); Davis,
375 So. 2d 69, 74 (La. 1979) (requiring officers to act in bad faith and purposefully directed toward
a probationer before applying the exclusionary rule to revocation of probation proceedings); State
v. Proctor, 559 P.2d 1363, 1364 (Wash. Ct. App. 1977) (declining to extend exception to the
                                                 11
good faith, or conduct that is sufficiently egregious to shock the conscience of the

court.    On the other side of the split of authority are the many state and federal

circuit courts that apply the blanket general rule finding the exclusionary rule

inapplicable in probation revocation hearings, without exception.29

         This case involves a search based on an administrative warrant authorized

because of Mr. Walker’s probationary status and initiated by a probation officer. It

is clear that the officers were aware of Mr. Walker’s probationary status, and

exclusion as a consequence would provide additional deterrence in the probation

venue. However, the Court must balance the cost of impeding the truth-finding

process and its detrimental impact on the probation process against the benefit of the

rule’s deterrent effect. As the United States Supreme Court recognized in Scott in

the parole setting, litigating suppression issues would transform the process from a

“predictive and discretionary effort” to a trial-like proceeding “less attuned” to the


exclusionary rule when officers are aware of probationary status but conduct the search in good
faith); Hughes v. Gwinn, 290 S.E.2d 5, 10 (W. Va. 1982) (requiring knowledge of probationary
status and evidence of police harassment); Holcomb v. State, 644 So. 2d 46, 48 (Ala. Crim. App.
1994) (holding that the exception to the exclusionary rule applies only when illegal acts are
directed at probationer because of his status); People v. Ressin, 620 P.2d 717, 720–21 (Colo. 1980)
(holding that the exception to the exclusionary rule only applies when officers knowingly engaged
in a pretextual arrest and exploratory search of the defendant because of his probationary status);
Chase v. State, 522 A.2d 1348, 1363 (Md. 1987) (holding that the exception to the exclusionary
rule does not apply when officers conduct a search in good faith).
29
    See, e.g., State v. Alfaro, 623 P.2d 8, 9 (Ariz. 1980) (holding that the exclusionary rule could
not be invoked at a violation of probation hearing); State v. Jacobs, 641 A.2d 1351, 1354 (Conn.
1994) (holding that the exclusionary rule would not apply to prevent the fruits of a claimed illegal
search from being introduced at a probation revocation hearing); see also Kinard, 2005 WL
2373701, at *3 n.9 (listing the Federal Court of Appeals decisions that refuse to apply the
exclusionary rule in violation of probation hearings).
                                                12
interests of the parolee and the public. 30           Although the Court recognizes that

probation revocation proceedings are more adversarial than parole proceedings and

also involve legally trained judicial officers, for the reasons discussed below, the

Court finds that the exclusionary rule is inapplicable in any probation revocation

proceeding.

       Admittedly, courts that have adopted an exception to the rule based on an

officers’ knowledge of defendant’s probationary status have done so under the

theory that knowledge of a suspect’s probation status may incentivize officers to act

illegally because they will know that illegally seized evidence cannot be used at a

probation revocation hearing.31 However, the majority of jurisdictions applying this

exception have held that mere knowledge of the suspect’s probationary status is not

sufficient to trigger it.32

       Most of the cases applying Mr. Walker’s advocated exception find

suppression of evidence appropriate only upon a showing of bad faith or harassing

conduct by the officers involved. For example, Mr. Walker cites People v. Knight.33



30
   Scott, 524 U.S. at 367.
31
   See, e.g., Knight, 388 N.E.2d at 418 (Ill. 1979) (quoting Winsett, 518 F.2d 51, 54 n.5 (9th Cir.
1975). Winsett, however, was subsequently overruled by U.S. v. Herbert, 201 F.3d 1103, 1103
(9th Cir. 2000). In Herbert, the Ninth Circuit Court of Appeals relied upon Scott and overruled
Winsett by holding the exclusionary rule inapplicable in Federal probation revocation proceedings.
32
   See, e.g., Chase v. Maryland, 522 A.2d 1348, 1363 (Md. 1987) (applying the “good faith
standard” in this context and applying the exclusionary rule in revocation proceedings only upon
a showing that the police “did not act in good faith”).
33
   388 N.E.2d 414 (Ill. 1979).
                                                13
In Knight, the Illinois Supreme Court discussed whether evidence seized as a result

of police harassment of a probationer must be suppressed, and did not hold that all

illegally seized evidence must be suppressed when the officers knew the defendant

was a probationer.34        Furthermore, Knight was decided years before the Scott

decision and did not apply the then non-existent balancing test. Rather, Knight

articulated an exception requiring a finding of harassment by an officer of a known

probationer as a trigger for applying the exclusionary rule in probation revocation

proceedings.35

         Some jurisdictions find a similar exception only when the officers do not act

in good faith. For example, Mr. Walker cites Dabney v. State,36 where the Supreme

Court of Arkansas discussed a possible good faith exception in dicta. Mr. Walker

asserts that this standard would apply when the officers’ sole purpose of the search

was to revoke probation. However, in Sherman v. State, the Supreme Court of

Arkansas discussed Dabney, and clarified that an exception to the rule applies only

when officers act in bad faith.37 In evaluating whether officers acted in bad faith,

the Sherman Court considered whether the officers conducted the search in order to




34
     Id. at 418.
35
     Id.
36
     646 S.W.2d. 4, 5 (Ark. 1983).
37
     308 S.W.3d 614, 618 (Ark. 2009).
                                           14
harass a probationer.38 Arkansas did not hold that the search of a known probationer

is per se harassment, even if the search violated the probationer’s rights.

       In Mr. Walker’s case, because the good or bad faith of the officer was

irrelevant to the underlying suppression motion, no evidence was adduced one way

or the other regarding the officer’s motivation. The State argues correctly that a fair

reading of the Court’s decision in that matter certainly does not establish any bad

faith. Rather, the violation seems to have been a technical one in nature. On the

other hand, were the Court to apply an exception allowing exclusion in situations

involving bad faith, Mr. Walker would be due the chance to address that additional

issue through a supplemental hearing. It would not have been relevant in the

companion case’s suppression hearing.

       To date, this Court is unaware of an instance where the Delaware Supreme

Court has recognized a subjective, separate bad faith or harassment benchmark in

any Fourth Amendment, Delaware Constitutional, or statutory search and seizure

analysis. The only foray into this venue has been the Superior Court case, State v.

Heath,39 which has not been endorsed by other Superior Court decisions or by the

Delaware Supreme Court.40 Furthermore, the Delaware Supreme Court has rejected



38
   Id. In this regard, the Supreme Court of Arkansas referenced searches that shock the conscience
of the Court. Id.
39
   929 A.2d 390 (Del. Super. 2006).
40
   See Turner v. State, 25 A.3d 774, 777 (Del. 2011) (observing that Heath was not appealed, other
Superior Court decisions have not followed Heath, and that Heath’s reasoning in finding a
                                               15
the “good faith” exception articulated in United States v. Leon,41 thus declining to

permit a good faith exception to the warrant requirement based upon Delaware

Constitutional protections.42 In the face of the Delaware Supreme Court’s repeated

direction that the linchpin of search and seizure analysis is objective, this Court will

not interject a subjective component into the analysis. As the Delaware Supreme

Court has held

       [i]n analyzing . . . the reasonableness of a seizure, pat down search, an
       arrest warrant or search warrant, the reviewing court does not focus on
       the subjective motivations or intent of the particular person, but instead
       makes an objective determination of . . . what is required under the
       law.43

       Delaware courts’ analysis in this regard is consistent with the United States

Supreme Court holding in Whren v. United States.44 With Whren, the matter is

settled as to the Federal Constitution. Furthermore, the Delaware Supreme Court

has not extended the analysis beyond the objective benchmark contemplated in

Whren. Accordingly, notwithstanding Delaware constitutional law, the benchmark

for search and seizure analysis in Delaware is also objective in the case at hand. It




Delaware Constitutional violation based on the subjective intention of an arrest officer was
incorrect).
41
   468 U.S. 897 (1984).
42
   Dorsey v. State, 761 A.2d 807, 814–20 (Del. 2001).
43
   Culver v. State, 956 A.2d 5, 19 (Del. 2008); see also Murphy v. State, 45 A.3d 670, 674 (Del.
2012) (holding that if objective facts justify a traffic stop, the stop is legal, notwithstanding the
officer’s harboring a different subjective motivation)
44
   517 U.S. 806, 813–14 (1996) (holding that constitutional review of the legality of searches and
seizures does not depend on the actual motivation of the officer involved).
                                                 16
therefore follows, that when evaluating the applicability of the exclusionary rule to

probation hearings, assessing law enforcement’s actions for harassment, bad faith,

or conduct that shocks the court’s conscience is not available under Delaware law.

      In the final analysis, even in this context, the burden on the probation system

would be too great when weighed against the need for effective deterrence of future

probation-focused law enforcement misconduct.             Financial costs regarding

enforcement, strain on the Court and judicial resources, and impact on both

prosecuting and defense attorneys, in an already resource-strained system, would be

significant. On the other side of the scale, in this context, the suppression of

evidence from the criminal trial also serves a significant, although not as direct,

deterrent role. For instance, in this case, the State was forced to dismiss new criminal

charges because of the suppression decision in the criminal case.        In most such

situations, there will be sufficient future deterrence through exclusion of the

evidence from new criminal proceedings.

      In this Court’s view, the orderly process of ensuring that probationers comply

with conditions of their probation would be overly disrupted by imposing the

exclusionary rule in any way in such proceedings. Since (1) the weight of persuasive

authority finding any exception to the general rule qualifies that rule only if those

courts find bad faith or harassment, and (2) no subjective evaluation of the officers’




                                          17
intentions is appropriate under the search and seizure analysis of Delaware law, the

general rule properly applies to this case.

                                   III.   Conclusion

      For the reasons set forth above, the officers’ knowledge of Mr. Walker’s

probation status does not justify extending the exclusionary rule to bar the evidence

seized from use at his violation of probation hearing. Under these circumstances,

the exclusionary rule is inapplicable to revocations of probation proceedings.

Accordingly, Mr. Walker’s motion to suppress evidence is DENIED.




                                          18